Title: From Thomas Jefferson to Edmund Randolph, [17 April 1794]
From: Jefferson, Thomas
To: Randolph, Edmund



Th: Jefferson to E. Randolph
[17 Apr. 1794]

You are so kind as to ask what is to be done with the 4. drums of figs from Simpson. As his letter mentioned that two of them were for the Presidt. I hope you will have delivered them. Of the other two, acccept one for yourself and put the other on board any vessel bound for Richmond addressed to me to the care of Colo. Gamble.—Among the MSS. you had from hence were two 4to. vols. the one containing original reports of cases in the Genl. court, the other containing Wythe’s and my discussions in the case of Bolling and Bolling. The volume of reports we have heard of in the hands of Mr. Wycombe who has been written to. Mr. Wilson Nicholas tells me he thinks he has seen that containing the case of Bolling and Bolling in the hands of Mr. John Nicholas. As he is at Phila. will you be so good as to enquire of him, and to give me any information you can relative to it: you will have heard that Mr. Wilson Nicholas is chosen one of our representatives in assembly. Adieu. Your’s affectionately

Th: J.

